DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on October 1, 2021 is acknowledged.  Claims 17-20 are hereby withdrawn from consideration.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6-10, and 12-16 are rejected under 35 U.S.C. 103 as being obvious over Li (US 9,211,357 B1) in view of Cooper et al. (US 2011/0259974 A1). 
	Regarding claims 1, 4, 6, 8-10, 12-16, Li discloses a housing (4) configured to connect to an oil receptacle (bottle 1) and having a vent opening (41) substantially aligned with a central vertical axis through the housing (see figs 4-5), the housing having an atomization chamber (chamber 20) from which atomized oil can be expelled; an atomizer nozzle assembly (combination of gas nozzle 21 and oil nozzle 22 both attach to housing 4) configured to expel atomized oil and gas into the atomization chamber (cavity 20), wherein the atomizer nozzle (21, 22) assembly is configured to be in fluid communication with oil in 
	Cooper et al. discloses a device for atomizing a liquid (110) using heated air.  The air is heated using a heating element (117) that is cylindrical and includes an insulator (202) positioned radially external to the heating element (see fig. 9A, 9B; para [073]).   The heated air and liquid are sent to a nozzle assembly (104) where the liquid is then atomized (see figure 1; para [0015]-[0017], [0034]-[0037]).  By using heated air the atomization of the liquid is improved (see para [0015]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Li and include a heater positioned at a location to apply heat to the air in order to raise a temperature of the air prior to it exiting the air nozzle as taught by Copper et al.  
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to position the heater on the device of Li at any location suitable to heat the air prior to the air prior to exiting the nozzle, including positioning the heater such that it contacts the air nozzle or is located adjacent to the air nozzle, since Cooper et al. discloses that heating the air prior to exiting the nozzle improves atomization of the liquid that is dispensed from the liquid nozzle.  
The combination of Li and Cooper et al. results in the oil in the Li reference being heated at the nozzle assembly and thus the heater raises the temperature of the oil nozzle since the air is heated prior to exiting the gas nozzle.   
Regarding claim 2, Li discloses (col. 3, lines 20-49) that the atomizer nozzle assembly (combination of nozzles 21, 22) comprises a gas nozzle (air nozzle 21) and an oil nozzle (22), wherein the 
Regarding claim 3, the combination of Li and Cooper et al. results in the heater being mounted either directly or indirectly to the housing (4) of Li (see figure 1 of Li).
Regarding claim 7, Li discloses wherein the gas nozzle (air nozzle 21) comprises a metal material (stainless steel – col. 4, lines 45-57).

Allowable Subject Matter
5.	Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination does not teach or fairly suggest the arrangement of a heater comprising a heating element and thermal block, the thermal block being positioned between the heating element and the gas nozzle, in the claimed environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759